Citation Nr: 0836816	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-30 950	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a cervical disc 
disorder, including as secondary to a service-connected 
disability.  

2.  Entitlement to service connection for headaches, 
including as secondary to a service-connected disability.  

3.  Entitlement to service connection for visual impairment, 
including as secondary to a service-connected disability.  

4.  Entitlement to service connection for bilateral trapezius 
myositis, including as secondary to a service-connected 
disability.  

5.  Entitlement to a disability rating in excess of 60 
percent for lumbar herniated nucleus pulposus with 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

Service connection has been established for one disability, 
lumbar herniated nucleus pulposus with radiculopathy, 
currently rated as 60 percent disabling.  The veteran 
contends that he now has additional disabilities as the 
result of his service-connected lumbar spine disability.  
Since the Board must consider all bases for a claim 
reasonably raised by the record, the claims have also been 
considered on the basis of direct or primary service 
connection.   See Solomon v. Brown, 6 Vet. App. 396, 400 
(1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers 
v. Derwinski, 1 Vet. App. 127, 130 (1991).

The June 2004 decision also denied a total rating based on 
individual unemployability (TDIU); the notice of disagreement 
specified that that issue was not being appealed.  



FINDINGS OF FACT

1.  The veteran's cervical disc disorder was not present 
during service or within the first post service year.  It is 
not the result of disease or injury in service or of a 
service-connected disability.  

2.  The veteran's chronic headaches were not present during 
service or within the first post service year.  They are not 
the result of disease or injury in service or of a service-
connected disability.  

3.  The veteran does not have a visual disability that was 
present in service; or involved an organic disease of the 
nervous system and was manifested during the first post 
service year; or is a result of disease or injury in service 
or of a service-connected disability.  

4.  Bilateral trapezius myositis was not present during 
service and it is not the result of disease or injury in 
service or of a service-connected disability.  

5.  The veteran's service-connected lumbar herniated nucleus 
pulposus with radiculopathy is not manifested by unfavorable 
ankylosis of the entire spine.  


CONCLUSIONS OF LAW

1.  A cervical disc disorder was not incurred in or 
aggravated by active military service, is not proximately due 
to or the result of a service-connected disease or injury, 
and any cervical arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2007).  

2.  Headaches were not incurred in or aggravated by active 
military service, are not proximately due to or the result of 
a service-connected disease or injury, and headaches as an 
organic disease of the nervous system may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2007).  

3.  A visual impairment was not incurred in or aggravated by 
active military service, is not proximately due to or the 
result of a service-connected disease or injury, and a visual 
impairment as an organic disease of the nervous system may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).  

4.  Bilateral trapezius myositis was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).  

5.  The criteria for a disability rating in excess of 60 
percent for service-connected lumbar herniated nucleus 
pulposus with radiculopathy have not been met. 38 U.S.C.A. 
§§ 1155, 5103. 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 4.59, 4.71a, 
Diagnostic Code 5235-5242, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1). This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, regarding the service connection claims, the duty to 
notify was for the most part satisfied by way of a January 
2004 letter sent to the veteran.  The letter informed him of 
what evidence was required to substantiate these claims and 
of his and VA's respective duties for obtaining evidence.  An 
October 2007 letter also provided the veteran with notice of 
how disability ratings and effective dates are assigned.  
Although this latter notice letter post-dated the initial 
adjudication of these claims, the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
service connection claims, and as such, any questions as to 
the appropriate disability evaluation or effective date to be 
assigned are rendered moot. See Dingess/Hartman, 19 Vet. App. 
473 (2006).  Accordingly, the Board is satisfied that the 
duty to notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were satisfied.

For the increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).

In October 2005 the RO sent a letter to the veteran providing 
notice of what the evidence needed to demonstrate, of his and 
VA's respective duties in obtaining evidence, and of the 
types of relevant evidence that he should provide. 
 Previously, in a July 2005 statement of the case, he was 
notified of the specific rating criteria for evaluating the 
spine disabilities and how (based on what symptomatology) 
each rating percentage is assigned.  Although both notices 
postdated the initial adjudication and the claim was not 
readjudicated, the Board finds that no prejudice resulted 
because the veteran had ample time to submit evidence and 
respond to the notice, and the evidence indicates that the 
veteran was able to effectively participate in the appeals 
process.  Again, a October 2007 letter informed the veteran 
how effective dates are assigned, and although this post-
dated the initial adjudication of the claim, the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for an increased disability 
evaluation, and as such any questions as to the appropriate 
effective date to be assigned (for any increase) are rendered 
moot.  Accordingly, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.


Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records, including VA 
clinical notes, have also been obtained.  The veteran has had 
VA examinations.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

I.  Service Connection

The veteran contends that his cervical disc disorder is 
similar to his service-connected lumbar spine disability, and 
therefore, the cervical spine disorder should be service-
connected.  He further contends that the cervical spine 
disorder results in headaches, vision impairment, and 
bilateral trapezius myositis.  As noted above, the Board must 
consider all bases for claims that are reasonably raised by 
the record.   See Solomon; EF; and Myers.  Therefore, the 
Board has considered service connection on a direct or 
primary basis, as well as secondary basis, for a cervical 
disc disorder, headaches, visual impairment, and bilateral 
trapezius myositis.  

In order to establish service connection on a direct or 
primary basis, three elements must be established.  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2004); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

There are recent diagnoses of degenerative spine disease and 
the headache and visual claims could have neurologic 
components.  Arthritis and organic diseases of the nervous 
system may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In this case there is no competent evidence that 
arthritis or any organic disease of the nervous system was 
manifested to any degree during the year after the veteran 
completed his active service, so these provisions do not 
provide presumptive service connection in this case.  

Background

The service medical records contain numerous low back 
complaints and findings, which formed the basis for a grant 
of service connection for a lumbar spine disability in 1991, 
shortly after the veteran completed his active service.  The 
service medical records do not contain any complaints, 
findings, or diagnoses as to any neck, headache, vision, or 
upper extremity disorders.  On examination for separation 
from service, in May 1989, the veteran's head, neck, eyes, 
ophthalmoscopic findings, and upper extremities were normal.  
Distant vision was 20/20, and near vision was J-1, in both 
eyes.  The veteran completed his active service in July 1989 
and the earliest post service documentation of back 
complaints was in October 1989.  VA clinical notes show that 
back complaints continued through 1990, as well as on 
occasions from 1992 to 1996.  These notes do not reflect any 
neck, headache, or upper extremity symptoms.  The first eye 
complaints, findings or diagnoses were more than 5 years 
after service, in March 1995.  

In March 1995, the veteran requested evaluation of his vision 
because of a frequent tremor and loss of vision.  Objective 
findings were benign and a refractive error was considered.  
The veteran was afforded a consultation in May 1995.  He 
complained of decreased vision at night and near asthenopia.  
(Asthenopia is weakness or easy fatigue of visual organs, 
attended by pain in the eyes, headache, dimness of vision, 
etc.  Dorland's Illustrated Medical Dictionary, 150; 28th ed. 
1994.)  Examination showed visual acuity to be 20/20.  Pupils 
were within normal limits.  Ophthalmoscopic findings were 
healthy.  Slit lamp examination disclosed a healthy anterior 
segment.  The assessment was an early horizontal astigmatism.  
(Astigmatism is an unequal curvature of the refractive 
surfaces of the eye.  Dorland's Illustrated Medical 
Dictionary, 151; 28th ed. 1994.)  Refractive error of the eye 
is not a disability within the meaning of the laws and 
regulations providing compensation benefits.  38 C.F.R. 
§§ 3.303(b), 4.9 (2007).  

VA clinical notes as late as May 1998 show complaints of back 
pain and other symptoms, without neck or upper extremity 
complaints.  The earliest neck or upper extremity complaints 
were noted in July 1998 and led to an assessment of a muscle 
strain in the cervical area.  X-rays showed the shoulders 
were normal and the cervical spine had minimal straightening 
of the lordosis.  In November 1998, it was noted that the 
veteran had had physical therapy for paravertebral myositis 
and suggested cervical radiculopathy.  He still had mild 
tenderness on motion of both trapezius muscles.  In March 
1999, magnetic resonance imaging (MRI) disclosed 
straightening of the cervical lordosis compatible with muscle 
spasm and minimal discogenic disease at C4-5, C5-6, and C6-7.  
The assessment was chronic paravertebral myositis, stable, 
and no cervical herniated nucleus pulposus by MRI.  VA 
clinical notes on July 2000 reflect continuing complaints of 
cervical spine pain; there were no head or extremity 
abnormalities.  

A VA clinical note, dated in June 2001, shows the veteran 
complained of persistent neck and back pain; and he was 
having more problems during sleep on his shoulders, arms, and 
neck.  Head and eye findings were normal.  The neck had pain 
on palpation over the nuchal area, increased with neck range 
of motion.  Examination of the extremities, musculoskeletal 
system and neurologic system produced normal findings.  The 
assessment included chronic back and neck pain, degenerative 
disc disease of the cervical spine, and muscle contraction 
headaches.  Subsequent VA clinical records continued to 
reflect complaints of body pain and recurrent headaches.  

Shortly after the veteran filed the current claim, he was 
provided with a series of detailed examinations.  In April 
2004, he had an eye examination for his complaints of ocular 
pain.  He denied any previous ocular trauma, illness or 
surgery.  Uncorrected vision was 20/20 in each eye.  There 
was no diplopia or visual field defect.  The lids were 
intact.  The sclerae, conjunctivae, corneas, and lenses were 
clear.  The anterior chambers were deep and quiet.  There 
were no abnormalities of the irises or pupils.  Intraocular 
pressure was within normal limits.  The fundi had normal 
posterior poles.  Extraocular movements were full.  The 
diagnosis was a normal ocular examination for the veteran's 
age.  

On the April 2004 neurologic examination, the veteran 
described episodes starting with spasm, decreased neck 
mobility, and pain radiating to the dorsal region and 
posterior head.  The headache was described as a stabbing 
sensation, on and off with a throbbing quality.  It might be 
localized to the frontal, occipital, or lateral region, or to 
the fronto-occitital region combine in a pressure-type 
sensation with a stabbing component.  He did not recognize 
any precipitating or aggravating factor.  Neurologic 
examination resulted in essentially normal findings.  The 
diagnosis was cervicogenic headache due to sustained muscle 
contraction with vascular component and secondary to cervical 
discogenic disease, and not related to service-connected 
lumbar herniated nucleus pulposus with radiculopathy.  The 
examiner noted that the two conditions were distantly, 
anatomically separated, one in the cervical region and head 
and the other in the lumbar region and low back.  Also, the 
veteran never had cervical or head complaints during active 
service or shortly after service, and it was not until 1998 
when he started complaining of head and neck pain.  

The veteran also had a detailed VA examination of his spine 
in April 2004.  The findings primarily addressed the service-
connected low back disability; however, restrictions of 
cervical spine motion were also measured.  Pertinent 
diagnoses were cervical discogenic disease by MRI and 
bilateral trapezius myositis.  The examiner expressed the 
opinion that the veteran's current cervical spine condition 
diagnosed as bilateral trapezius myositis and cervical 
discogenic disease by MRI was not secondary to his service-
connected lumbar herniated nucleus pulposus with 
radiculopathy.  

A VA clinical note, dated in February 2005, shows the veteran 
had a history of chronic cervical pain and consulted due to 
hand tremors.  He reported recent radiation of cervical spine 
pain into both upper extremities, associated with weakness, 
numbness, and resting hand tremors.  Physical examination was 
suggestive of cervical myositis and carpal tunnel syndrome.  

The February 2005 MRI findings were that the cervical cords 
showed normal signal and shape with the exception of minimal 
flattening at the C5-6 interspace.  The impression was 
degenerative changes of the cervical spine.  A May 2006 MRI 
of the cervical spine was interpreted as showing discogenic 
and degenerative disease.  

A VA clinical note, dated in January 2006, reported that the 
veteran's problems included cervicalgia and cervical 
spondylosis.  He had a history of chronic cervical pain 
associated with bilateral hand numbness and weakness.  A 
recent duplex scan of the upper extremities had revealed 
compression of the right and left subclavian arteries 
compatible with bilateral thoracic outlet syndrome.  The 
veteran persisted with moderate pain, numbness, and weakness 
in handgrip.  The assessment was cervical and low back pain 
secondary to myositis, spasms and evidence of thoracic outlet 
syndrome.  VA clinical notes follow the veteran through June 
2007.  



Discussion

During service, the veteran had low back symptoms.  Shortly 
after service, low back symptoms were linked to those in 
service and service connection was granted.  The veteran 
contends that his cervical disc disorder is similar to his 
service-connected lumbar spine disability, and therefore, the 
cervical spine disorder should be service-connected.  This 
lay analysis is based on an erroneous assumption and is 
inadequate to support service connection.  See 38 C.F.R. 
§ 3.159 (2007).  

The Board has carefully scrutinized the record for evidence 
connecting the veteran's current cervical spine disorder to a 
disease or injury in service or to a service-connected 
disability.  Simply, there is no competent evidence of such a 
connection.  Looking for a basis for direct service 
connection, there is no competent evidence connecting a 
current cervical disc disorder, headaches, visual impairment, 
or bilateral trapezius myositis to the low back symptoms in 
service, or to any other disease or injury in service.  In 
relation to secondary service connection, there is no 
competent evidence connecting the cervical disc disorder, 
headaches, visual impairment, or bilateral trapezius myositis 
to the veteran's only service-connected disability, the low 
back disorder involving the lumbar herniated nucleus 
pulposus.  There is some evidence that many of the veteran's 
complaints could be related to his cervical spine disorder, 
but since that is not service-connected, any relation to that 
disorder would not establish service connection.   

On the other hand, there is a vast preponderance of evidence 
against the claims.  The absence of relevant findings during 
service is evidence against the claim.  The report of the 
separation examination showing normal findings at that time 
is evidence against the claim.  The VA clinical notes showing 
that the veteran sought treatment for back complaints but 
that it was several years after service before the current 
complaints arose is evidence against the claim.  The opinion 
of the April 2004 VA neurologic examiner to the effect that 
the recent cervical spine related complaints are not related 
to the service-connected low back disability is evidence 
against the claim.  The opinion of the VA spine examiner that 
the veteran's current bilateral trapezius myositis and 
cervical discogenic disease is not related to the service-
connected low back disorder is competent evidence against the 
clam.  The Normal eye findings on VA examinations in April 
2004 and elsewhere in the record are competent evidence 
against the claim.  The medical records and reports simply 
overwhelm the veteran's assertions as a lay witness and 
establish by a preponderance of evidence that the claimed 
disabilities were not caused by disease or injury in service 
or by a service-connected disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


Increased Rating 

Service connection was granted for a low back disability by 
an October 1991 rating decision based on, among other things, 
evidence of in-service treatment of low back pain.  A 20 
percent evaluation was assigned based on the review of 
contemporaneous evidence.  The RO increased the evaluation 
assigned for this disability to 60 percent in September 1996, 
effective in September 1992.  The veteran filed a claim for 
an increase in the disability evaluation in December 2003.  
This disability remains evaluated at 60 percent, under 
38 C.F.R. § 4.71a, Diagnostic Code  5243, for intervertebral 
disc syndrome. 

Disabilities under Diagnostic Code 5243 are evaluated under 
the general formula for rating diseases and injuries of the 
spine (outlined below) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  Under the 
formula for rating intervertebral disc syndrome, a maximum 60 
percent evaluation is warranted when there are incapacitating 
episodes (defined as periods of acute signs and symptoms due 
to this disability that requires bed rest prescribed by a 
physician and treatment by a physician) having a total 
duration of at least six weeks during the past 12 months.  As 
this is the maximum evaluation allowable for intervertebral 
disc syndrome, the Board will consider a higher rating under 
the general formula.

The general rating formula for diseases and injuries of the 
spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.  

There is no indication, nor has the veteran contended, that 
his entire spine is ankylosed.  In fact, on examination of 
December 2005, flexion, extension, and lateral motion, albeit 
not full, was demonstrated.  As such, a 100 percent 
evaluation under the general rating formula is not warranted 
based on ankylosis.  

There is one avenue left to consider a higher evaluation for 
the veteran's service-connected lumbar herniated nucleus 
pulposus with radiculopathy.  Note (1) following the general 
formula instructs that the Board evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate Diagnostic Code.  All disabilities would then be 
combined under 38 C.F.R. § 4.25.  

Here, at most, a 20 percent evaluation would be assigned 
under the general formula.  Specifically, on examination of 
December 2005, range of motion of the thoracolumbar spine was 
to 50 degrees flexion, both actively and passively.  Pain, 
fatigue, and weakness were noted to begin at 50 degrees and 
end (presumably when motion ended) at 90 degrees.  
Previously, on examination of April 2004, range of motion 
studies showed the veteran could flex his thoracolumbar spine 
to 90 degrees, and that it was further limited to 40 degrees 
due to other factors.  Thus, an evaluation higher than 20 
percent, even when considering factors such as pain, would 
not be warranted (a 40 percent evaluation, as noted above, is 
warranted where motion is limited to 30 degrees or less).  

There is, however, no evidence of bowel or bladder impairment 
as a symptom of the lumbar herniated nucleus pulposus with 
radiculopathy or otherwise (in fact, an examination report 
dated in April 2004 specifically indicated that the veteran 
had no urogenital disorder secondary to his spine 
disability), and while the veteran indeed suffers from 
radiculopathy to the lower extremities, the evidence does not 
suggest that it is severely paralyzing (incomplete) with 
muscle atrophy, which would be necessary to establish a 60 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (for the sciatic nerve).  In fact, on examinations of 
April and December 2005, muscle tone of the veteran's back 
was noted to be normal.  It is also noted that the veteran 
had full movement of his lower extremities on examination.  
Even if the Board were to determine that a 40 percent 
evaluation was warranted under Diagnostic Code 8520 for 
moderately severe incomplete paralysis of the sciatic nerve, 
this would result in a 50 percent evaluation for the service-
connected lumbar herniated nucleus pulposus with 
radiculopathy, when combined with the 20 percent orthopedic 
evaluation, discussed above.  See 38 C.F.R. § 4.25 (2007).

In view of all of the above, the veteran's claim for an 
increased rating for his service-connected lumbar herniated 
nucleus pulposus with radiculopathy must be denied.  As a 
final point, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the veteran's symptoms remained constant 
throughout the course of the period of the appeal, and as 
such, staged ratings are not warranted.





ORDER

Service connection for a cervical disc disorder, including as 
secondary to a service-connected disability, is denied.  

Service connection for headaches, including as secondary to a 
service-connected disability, is denied.  

Service connection for visual impairment, including as 
secondary to a service-connected disability, is denied.  

Service connection for bilateral trapezius myositis, 
including as secondary to a service-connected disability, is 
denied.  

Entitlement to a disability rating in excess of 60 percent 
for lumbar herniated nucleus pulposus with radiculopathy is 
denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


